PER CURIAM.
The defendants (appellants) appeal from a final judgment entered pursuant to a non-jury trial in favor of the plaintiffs (appel-lees) involving a suit for attorney’s fees arising from an attorney-client contract.
The primary thrust of defendants’ appeal deals with the correctness of the lower court’s findings of fact and conclusions of law in construing the contract.
It is a well established rule of law that the trial court’s findings of fact and ■conclusions of law come to the appellate court with a presumption of correctness and will not be disturbed unless they are clearly erroneous. Pokress v. Josephart, Fla.App. 1963, 152 So.2d 756; Bittner v. Walsh, Fla. App.1961, 132 So.2d 799; Clausi v. Casner Motors, Fla.App. 1959, 112 So.2d 587.
The court having had the benefit ■of oral argument and having considered the same, carefully examined and considered the record on appeal, the briefs and the points raised, finds that there is competent substantial evidence to support the findings of fact and the conclusions of law of the trial judge and that the appellants have failed to overcome the presumption of correctness of the trial court’s findings.
Accordingly, the final judgment appealed is affirmed.
Affirmed.
ANDREWS and CROSS, JJ., and LEAVENGOOD, C. RICHARD, Associate Judge, concur.